Baldwin, J. delivered the opinion of the Court
Field, C. J. concurring.
The only question in this case is whether the machinery mentioned in the pleadings was intended to be and was used as a part of the building of the sugar refinery. If so, the price stipulated to be paid for It constituted a lien, within the meaning of the statute. It is argued, that parol proof of this intended use or purpose cannot *86be introduced in aid of the written contract for the machinery, which is silent on the subject. But we think that this evidence is not inadmissible. It does not contradict or add any new term to the written contract; it merely shows the purpose to which work stipulated for in the written contract is or was designed to be applied.
We think there is no force in the point, that to constitute a lien the work must be done in the making,or erection of a building; but that the alteration of a building to adapt it to other than the original uses, or even to change its form or structure, brings it within the provisions of the statute.
Judgment reversed, and the Court below will enter a judgment on the report of the referee.